UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08606 DWS Target Date Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:08/31 Date of reporting period:7/1/11-6/30/12 ***** FORM N-Px REPORT ***** ICA File Number: 811-08606 Reporting Period: 07/01/2011 - 06/30/2012 DWS Target Date Series ADWS LifeCompass Retirement Fund DWS S&P 500 Plus Fund Ticker: SSFFXSecurity ID: 23338K506 Meeting Date: 4/16/12Meeting Type: Special Record Date: 1/10/12 ProposalMgt Rec Vote CastSponsor Approve Agreement andFor Echo Vote Management Plan of Reorganization BDWS LifeCompass 2020 Fund DWS S&P 500 Plus Fund Ticker: SSFFXSecurity ID: 23338K506 Meeting Date: 4/16/12Meeting Type: Special Record Date: 1/10/12 ProposalMgt Rec Vote CastSponsor Approve Agreement andFor Echo Vote Management Plan of Reorganization CDWS LifeCompass 2015 Fund DWS S&P 500 Plus Fund Ticker: SSFFXSecurity ID: 23338K506 Meeting Date: 4/16/12Meeting Type: Special Record Date: 1/10/12 ProposalMgt Rec Vote CastSponsor Approve Agreement andFor Echo Vote Management Plan of Reorganization DDWS LifeCompass 2030 Fund DWS S&P 500 Plus Fund Ticker: SSFFXSecurity ID: 23338K506 Meeting Date: 4/16/12Meeting Type: Special Record Date: 1/10/12 ProposalMgt Rec Vote CastSponsor Approve Agreement andFor Echo Vote Management Plan of Reorganization EDWS LifeCompass 2040 Fund DWS S&P 500 Plus Fund Ticker: SSFFXSecurity ID: 23338K506 Meeting Date: 4/16/12Meeting Type: Special Record Date: 1/10/12 ProposalMgt Rec Vote CastSponsor Approve Agreement andFor Echo Vote Management Plan of Reorganization END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Target Date Series By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/17/12
